Citation Nr: 1117715	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  10-01 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from November 1974 to October 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, that granted service connection for right ear hearing loss, and denied service connection for PTSD and tinnitus.

In June 2010, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

During the pendency of the Veteran's case, the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As such, the Board has recharacterized the Veteran's claim on appeal to more accurately reflect the Court's holding in Clemons.  

The matter of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The evidence of record preponderates against a finding that tinnitus had its onset in service or is otherwise related to active duty.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In March and December 2008 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the March 2008 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge essentially outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claims.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2010); he has not identified any prejudice in the conduct of the Board hearing.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  His VA medical records have been associated with the claims file, to the extent available; he has not identified any relevant private medical records.  All reasonably identified and available medical records have been secured.  

In August 2008 and February 2010, the Veteran underwent VA audiology examinations in conjunction with his claim, the reports of which are associated with the claims file.

II. Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

The Veteran asserts that he was exposed to acoustic trauma during military service as a security policeman on a flight line and he believes that this exposure caused him to develop tinnitus.  Thus, he believes that service connection is warranted for tinnitus.

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  

"[I]n order to establish service connection or service- connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

When examined for enlistment into the United States Air Force in June 1974, some high frequency bilateral hearing loss was noted on audiologic testing, but tinnitus was not reported.  Service treatment records are not referable to complaints or diagnosis of tinnitus.  When examined for separation in May 1979, high frequency hearing loss in the right ear was noted but tinnitus was not reported.

In February 2008, the Veteran filed a claim for compensation for tinnitus.  Post service, VA medical records and reports, dated from 2006 to 2010, include an August 2008 VA audiology examination report reflecting that the Veteran denied having tinnitus.

In March 2009, the Veteran was evaluated in the VA outpatient audiology clinic for hearing aids.  He reported having constant, bilateral ringing tinnitus since 1975 that was stable but interfered with his ability to concentrate.  The audiologist noted that tinnitus was not reported at the time of the Veteran's VA examination (in August 2008).  

In February 2010, the Veteran underwent VA audiology examination, performed by the audiologist who evaluated him in March 2009.  According to the examination report, the examiner reviewed the Veteran's medical records and performed a clinical evaluation.  The Veteran said that he served in the security forces of the Air Force from December 1978 to June 1979.  He complained of worsening tinnitus since 1977 after exposure to competitive firing on a range during "Giant Sword", a military exercise.  He had military noise exposure to flight line noise and M60 fire and grenade launches in training and denied combat duty.  He also denied recreational and post-service occupational noise exposure.  The VA examiner said that she could find no documentation in the Veteran's claims file or service treatment records to support his claim of tinnitus beginning while on active duty.  According to the VA examiner, since the Veteran had documented high frequency hearing loss in both ears on entry to active duty, and since he denied tinnitus on his 2008 VA examination, without access to new or additional information to support his claim, in the examiner's opinion, the Veteran's current tinnitus was less likely as not caused by or a result of military noise exposure.

The Veteran has contended that service connection should be granted for tinnitus.  Although the evidence shows that the Veteran currently has tinnitus, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.  On the other hand, the record reflects that tinnitus was not reported when examined for separation from service and the first post-service report of tinnitus was in 2009, over 30 years after the Veteran's separation from service. 

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that a veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).  The Board finds this passage of years to be evidence against service connection.

Moreover, the only probative medical opinion of record is that of the VA audiologist in February 2010, who concluded that the Veteran's tinnitus was less likely than not to have been, either caused by or otherwise, a result of in-service noise exposure.  The VA examiner provided a clear rationale to support that opinion.  In short, no medical opinion or other medical evidence relating the Veteran's tinnitus to service or any incident of service has been presented.

The Veteran is competent to state that he has tinnitus problems since service.  Ringing in the ears is something he should be able to identify.  His claim was that it was due to acoustic trauma in service.  He has said that he had tinnitus "since onset in 1977 following 'Giant Sword'", a military exercise.  The Veteran filed for compensation for tinnitus in February 2008 and has indicated that he had ringing in the ears but did not realize what it was.  To the extent the Veteran may be suggesting that pertinent disability has been continuously symptomatic since service, this is not consistent with other statements wherein he denied having tinnitus (in August 2008) and is not reliable evidence.  While he has indicated that he did not know what tinnitus was, he denied having it after filing his compensation claim (at a time he apparently knew of the symptoms of tinnitus).  There is no competent evidence of a nexus between tinnitus and service.  

As such, the evidence here is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative medical evidence of record is against the Veteran's claim for service connection for tinnitus, and his claim is therefore denied.


ORDER

Service connection for tinnitus is denied.


REMAND

The Veteran also seeks service connection for an acquired psychiatric disorder, claimed as PTSD.  Prior to July 13, 2010, service connection for PTSD required: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2009), effective prior to July 13, 2010.  However, effective July 13, 2010, 38 C.F.R. § 3.304 (f) was amended to include a new paragraph (f)(3) that reads as follows, in pertinent part:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010).  The provisions of this amendment apply to the Veteran's claim because he attributes his psychiatric disorder to fear of hostile military or terrorist activity from the Red Brigade during his time at Aviano Air Force Base in Italy.  

In written and oral statements in support of his claim, the Veteran asserts that his alleged stressors arise from being a security specialist who was exposed to threats from terrorists groups while serving at Aviano Air Force Base in the mid-1970s.  In a January 2010 written statement, he said that he served as an alarm monitor, security policeman, and close-in sentry, who guarded air craft.  He testified that he served at Aviano Air Force Base from 1976 to 1978, when the Red Brigade was active.  During that time, he said that Italian politician Aldo Moro was kidnapped and killed and there were bombings in Aviano and Rome.  The Veteran indicated that he lived in a constant state of high alert.  He testified that there were rumors that the Red Brigade wanted to try and capture nuclear weapons from Americans that kept the base on high alert, although it was never penetrated by the group (see hearing transcript at page 11).  

According to information received from the National Personnel Records Center (NPRC), not all the Veteran's service personnel records were available.  However, his Report of Separation from Active Duty (DD Form 214) indicates that he had one year and nearly eleven months of foreign service.  Four available performance evaluations show that he was a security guard specialist stationed at Aviano Air Base in Italy from August 1976 to January 1978, although it is unclear if he served there beyond that date.  Historical records show that Aldo Moro died in May 1978.  Thus, it may be that the Veteran was at Aviano Air Base at that time.

In a January 2009 memorandum to the file, the RO concluded that information required to corroborate the Veteran's alleged stressful events was not available to VA.  However, in light of the Veteran's recent testimony, together with his written statements, the Board believes efforts should be made to determine, at the very least, if the Aviano Air Base in Italy was on heightened alert during the time he was stationed there from August 1976 to January/June 1978.

While VA outpatient records reflect diagnoses of drug and alcohol abuse, now in remission, an April 16, 2008 clinic record, the Veteran was evaluated for nightmares and possible PTSD and paranoia.  He said he wanted to determine if his nightmares, hypervigilance, and paranoia were a result of PTSD from "being trained to be hypervigilant as a security policeman in the Air Force" or if they were they symptoms of post, acute alcohol withdrawal after being sober for several years.  The social worker diagnosed anxiety not otherwise specified (NOS) and possible PTSD.  

In a June 13, 2008 VA outpatient record, the Veteran wondered if his psychiatric problems had "something to do with my military service" because he was "trained to be on the lookout for suspicious things, and when one reasonable action wasn't enough, it was 'Take forcible action. Now'".  A January 2009 VA outpatient record includes an Axis I diagnosis of anxiety disorder, NOS, and a need to rule out PTSD.  According to a January 2010 signed statement from a VA psychiatrist, the Veteran resided at the Homeless Veteran's Services program and was treated for psychiatric issues.  According to the VA psychiatrist, during his psychiatric evaluation, the Veteran endorsed multiple symptoms of PTSD.

The Board believes that the Veteran should be afforded a VA examination to determine the etiology of any psychiatric disorder found to be present.  See e.g., McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Recent treatment records from the VA medical center (VAMC) in Anchorage, Alaska, dated since April 2009, should be obtained.


Accordingly, the case is REMANDED for the following action:
	1.  Obtain all medical records regarding the Veteran's treatment at the VAMC in Anchorage for the period from April 2009 to the present, and from any additional VA and non-VA medical provider identified by him.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2.  Contact the Department of the Air Force, the NPRC, and any other appropriate federal agency, and request all information regarding the security status of the Aviano Air Base in Italy for the period from August 1976 to June 1978, to specifically include any date(s) on which the base was on heightened alert.  If the requested information is unavailable, a memorandum describing all efforts to obtain it should be placed in the claims file.

3.  After completion of the development above, the RO should schedule the Veteran for an examination by a VA psychiatrist to determine whether the diagnostic criteria for PTSD are met.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished.  

The examiner should be advised that the Veteran's alleged stressful events include serving as a security guard and specialist at Aviano Air Force Base in Italy, from 1976 to 1978, during the time of heightened Red Brigade activity, and he may have been at the base at the time Italian politician Aldo Moro was kidnapped and killed in May 1978.  The examiner should determine whether the Veteran currently suffers from PTSD related to stressors incurred in service or his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service.  The examination report should include the complete rationale for all opinions expressed. The examiner should provide a rationale for the opinions. 

4.  Finally, adjudicate the Veteran's claim on appeal for entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


